Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a First Office Action Non-Final on Merits. Claim 1 is currently pending and have been considered below. 
Priority
The present application, filed on 05/16/2019, claims priority to Provisional Application 62/672,818, filed on 05/17--/2018-.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Step 1: Identifying Statutory Categories
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). In the instant case, claim 1 is directed to a system (i.e. a machine). Thus, the claim falls within one of the four statutory categories. Nevertheless, the claim falls within the judicial exception of an abstract idea.	
Step 2A: Prong One: Abstract Ideas 
is a process that, under its broadest reasonable interpretation, falls under at least the abstract grouping of: 
Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), (as claim 1 discusses enrollment confirmation that a user has attended an activity and activity attendance details of a user).	
Step 2A: Prong Two
This judicial exception is not integrated into a practical application because the claims merely describe how to generally “apply” the concept of enrollment confirmation that a user has attended an activity and activity attendance details of a user. In particular, the claim only recites the additional elements – a processor, a client unit, a server unit, and a computer readable storage medium. These computer elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. a) The limitations of a computer merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claim is directed to an abstract idea. When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional 
Step 2B: 		
		With respect to the computer components, these limitations are described in Applicant’s own specification as generic and conventional elements. See at least Spec para 0006-0007, which recites “In another example of a continuing education management system according to this invention, computer-readable instructions run on a smart-phone or other mobile computing device and provide a provider interface with the following components: dashboard, activity management, attendees” and “In another example of a continuing education management system according to this invention, computer-readable instructions run on a smart-phone or other mobile computing device and provide a reviewer with the following components: dashboard, search, roster.” Thus, the specification spells out different parameters that might be applied using the concept and the steps such conventional processing would entail. Thus, the claim at issue amounts to nothing significantly more than instructions to apply the abstract idea using some unspecified, generic computer. The use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014). Also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields. Therefore the computer elements amount to mere instructions to apply the exception. See MPEP 2106.05(f). 		Furthermore, these steps/components are not explicitly recited and therefore must be construed at the highest level of generality and are well-understood, routine and conventional limitations that 
		Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. See (Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).


					Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Koskay et al. (US 2011/0055035 A1), hereinafter “Koskay”, in view of Cherner et al. (US 2013/0018812 A1), hereinafter “Cherner”.

Regarding Claim 1, Koskay teaches A system for managing continuing education comprising: a processor; a client unit; a server unit; a computer readable storage medium that comprises instructions stored in the computer readable storage medium that are executable with the processor, the instructions comprising: (Koskay, Figures 1-2. Koskay, para 0015. Koskay, Abstract, discloses a computer-implemented integrated professional services research, resource, and education delivery and management system. The invention integrates the professional services delivery aspect with the professional education, training and requirements aspect associated with professional services including reporting of requirements related documents to maintain state certifications.);	instructions to receive user search input; (Koskay, Figure 10, discloses a search option. Koskay, para 0005, discloses Users can search with customizable search options performed against customizable libraries and are presented with links to primary source materials. Koskay, Figure 26 and para 0046, discloses a search function for user for courses.);	instructions to transmit an activities list from the server unit to the client unit based on received user search input; (Koskay, Figure 13, discloses a list of courses (activities). Further, Koskay, para 0081, discloses the suggested learning path screen includes a listing of courses (activities) that includes information and links concerning the suggested courses); 	instructions to transmit a selected activity from the client unit to the server unit; (Koskay, Figures 15 and 16, discloses a selected activity, PPC’s Tax Library. Koskay, para 0015, discloses server to request register for the course (activity));	…	instructions to transmit information activity details from the server unit to the client unit at a specified time interval; (Koskay, para 0082 and FIG. 17, the system may generate automatic emails or other reminders, such as email at time of registration and/or periodically up to and following the date of the course. This message may also include attachments, instructions, directions, links to course and materials and access information, and other resources associated with the course, the course instructor, the participants, and other items of interest (activity details). Further, Koskay, para 0088 and Figure 25, discloses reports for specified time intervals, for example year-by-year summaries or as an example years 2004-2006.);	instructions to display activity details on the client unit; (Koskay, FIG. 17, discloses activity details, for example: “You are scheduled to attend the Audit Risk Assessment Webinar on Tuesday, October 24th, 2006”)	instructions to transmit activity attendance details from the client unit to the server unit upon receiving activity attendance details from a user; (Koskay, Fig 20 and Fig 25. Koskay, para 0011, discloses automatically reports completion of qualified courses and logs and tracks credits assigned to individual users for tracking and reporting on fulfillment. Further, Koskay, para 0014, discloses identifying course has been successfully completed and storing in database related to the completion of the course. Further, Koskay, para 0015-0017, discloses confirmation of the completion of the course);	instructions to store and update user-associated activity credit details on the server unit upon receipt of activity attendance details from the client unit (Koskay, Figure 4, element 404, “instructions to transmit an enrollment confirmation message from the server unit to the client unit”.	Cherner, like Koskay, also teaches continued education, teaches it is known in the art to transmit an enrollment confirmation message from the server unit to the client unit (Cherner, Abstract. Cherner, para 0055, discloses receive confirmation class is successfully registered for. Cherner, Figure 1. Cherner, Figure 2, element 262, discloses send confirmation and update professional account/message are with confirmation (element 220)).	Since both Koskay and Cherner teach continued education, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Koskay and Cherner, with the motivation to include in Koskay an enrollment confirmation message as taught by Cherner, with the motivation for a user to confirm successful enrollment in a class they have registered to attend (Cherner, para 0055). The Koskay invention, now incorporating the Cherner invention, has all the limitations of claim 1.

Additional Prior Art Consulted
The prior art made of record and not relied upon which is considered pertinent to applicant’s disclosure includes the following:
Dion US 2010/0100408 A1 – discussing comprehensive computer technology solution includes knowledge management, skill evaluation, individual portfolios, staffing methods, and performance management to enable implementation of a professional continuing competency optimizer for professional organization(s) and to the individual professional.
Rupple et al. US 2015/0242862 A1 - A license and certification management platform includes a client device and a server that stores information related to one or more licenses or credentials and a requirement corresponding with the one or more licenses or credentials… the user is provided an opportunity to ensure all relevant continuing education data has been recorded.
White et al. US 2010/0049562 A1 - A system, method, and software package configured to monitor and report continuing education attendance.

Applicant is advised to review additional references supplied on the PTO-892 as to the state of the art of the invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 




/R.R.N./Examiner, Art Unit 3629/SANGEETA BAHL/Primary Examiner, Art Unit 3629